989 A.2d 6 (2010)
Joel S. ARIO, Insurance Commissioner of the Commonwealth of Pennsylvania
v.
LEGION INSURANCE COMPANY, Scott Wetzel Services, Inc., Ranstad North America L.P., Psychiatrists' Purchasing Group Inc., Mutual Risk Management Ltd., Mutual Indemnity Ltd., Merrill Lynch Trust Company FSB, John Hancock Life Insurance Company, GE Frankona Reinsurance Company Ltd., Florida Workers Compensation Insurance Guaranty Association, S. Edward Firestone, Arthur E. Engel, Atlantic Coast Airlines Holdings, Inc., American Airlines, 22 Texas Services L.P., Intervenors.
Appeal of Diploma Joint Insurance Fund & Neptune Board of Education, Possible Intervenors.
No. 88 MAP 2009.
Supreme Court of Pennsylvania.
January 28, 2010.

ORDER
PER CURIAM.
AND NOW, this 28th day of January, 2010, this appeal from the Commonwealth Court's September 17, 2009 Order denying Appellants Diploma Joint Insurance Fund's and Neptune Board of Education's Petition to Intervene is quashed. The Commonwealth Court's Order does not satisfy the requirements of an immediately appealable collateral order under Pa. R.A.P. 313.